                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

NICHOLAS L. GORDON                                                                PETITIONER
Reg #22167-076

v.                            Case No. 2:17-cv-00114-KGB/JTK

REVERTIS CAIN, et al.                                                          RESPONDENTS

                                         JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that petitioner Nicholas Gordon’s petition for writ of habeas corpus is dismissed without

prejudice.

       So adjudged this the 11th day of July 2019.


                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
